Citation Nr: 1110810	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-01 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left testicular disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected internal derangement, left knee.  

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected chronic lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from December 2005 to July 2007, with unverified active duty between June and July of 2004.  

The Veteran's appeal as to the issues listed above arose from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for a left knee disability and a lumbar spine disability, each evaluated as 10 percent disabling,  and which denied a claim for service connection for "left chronic testicular pain."

The Board has determined that the issues are more accurately characterized as stated on the cover page of this decision.  

In August 2010, the Veteran was afforded a videoconference hearing before the undersigned, who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of this proceeding has been associated with the claims folder.

The issues of entitlement to initial evaluations in excess of 10 percent for service-connected internal derangement, left knee, and chronic lumbar strain, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.  



FINDING OF FACT
 
The Veteran does not have a left testicular disorder due to his service.


CONCLUSION OF LAW

A left testicular disorder was not incurred in or aggravated by active military service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for a testicular disorder.  He argues that he has left testicular pain that began in "basic training" in June 2004, and which was diagnosed as epididymitis, with ongoing symptoms and treatment since that time.  A witness, B.W., testified that she has known the Veteran for about three years, and that he has had pain the entire time.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Epididymitis is an inflammation of the epididymitis which is the elongated cordlike structure along the posterior border of the testis.  Wright v. Gover, 10 Vet. App. 343 (1997).  

As a preliminary matter, the Veteran's only discharge (DD Form 214) of record is for the period from December 2005 to July 2007.  This discharge indicates that he had a previous period of active duty that lasted one month and 14 days.  The Veteran asserts that his left testicular symptoms began during a previous period of active duty, in June 2004.  The claims file includes service treatment reports dated between June and July of 2004.  Given this evidence, the Board will assume that the Veteran's June and July of 2004 treatment, discussed infra, occurred during a period of active duty.  

The Veteran's service treatment reports include an entrance examination report, date in January 2004, which shows that his external genitalia were clinically evaluated as normal.  Reports, dated between June and July of 2004, show that he was treated for complaints of left testicular pain, and that on examination, the testicles were normal in size and position, with no torsion, and that they were not tender and without mass.  There is at least one finding that the left epididymis was tender, with a small amount of swelling.  The report shows that he was provided with medication.  The assessments noted epididymitis.  

There are no medical treatment reports of any kind of record that are dated between July 2004 and December 2005.  

Service treatment reports show that beginning in May 2006, the Veteran received a number of treatments for complaints of testicular pain.  The reports note conditions that included left epididymitis, and vas deferens vasitis.  Examinations were normal, other than some findings of tenderness of the vas deferens/spermatic cord, or the epididymis.  He underwent two ilioinguinal blocks.  Four ultrasounds, performed in May 2006, October of 2006 (two), and February 2007, were all negative.  A February 2007 examination report notes chronic severe pain in the left epididymal region, and into the left testicle, and that he was not able to cross his legs.  The report further notes that nerve block treatment had not improved his symptoms.  A March 2007 report notes that there was tender swelling on the left, with an otherwise normal examination of the testicles.  A Medical Evaluation Board (MEB) report, dated in April 2007, indicates that the Veteran has chronic left testicular pain that began in about 2006, that was incurred while entitled to base pay, that did not exist prior to service, and which was permanently aggravated by service.  

The post-service medical evidence consists of VA and non-VA reports, dated between 2007 and 2009.  This evidence includes a QTC examination report, dated in December 2007, which shows that the Veteran complained of "off and on" epididymitis since June 2004.  On examination, the testicles were normal.  The examiner stated, "For the claimant's claimed condition of LEFT CHRONIC TESTICULAR CONDITION, there is no diagnosis because there is no pathology to render a diagnosis." (emphasis in original).  

VA progress notes, dated in 2009, do not contain any relevant findings, complaints, or diagnoses.  

A QTC psychiatric examination report, dated in June 2009, does not contain any relevant complaints or findings.  The report shows that the Axis I diagnoses were panic disorder with anxiety and depression, and alcohol abuse in full sustained remission; the Axis III diagnoses included left testicular pain.  

The Board finds that the preponderance of the evidence shows that the Veteran does not have a left testicular disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  To the extent that he has been "diagnosed" with testicular pain, the Board first notes that VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

During service the Veteran was treated for chronic left testicular pain, with notations of epididymitis, and vas deferens vasitis, and it appears that he was discharged due to these symptoms.  Although he reports ongoing left testicular pain since his separation from service, and while it is clear that the Veteran was noted to have chronic left testicular pain, epididymitis, and vas deferens vasitis, during service, the findings tended to show, at most, tenderness or swelling, with no evidence of vein, cord, or testicular damage.  See e.g., reports dated in May 2006 (normal vas deferens and spermatic cord); February and April of 2007 (noting that the testicle does not seem to be involved, and that there was no torsion).  He was given four ultrasounds, which were all negative, and these reports include findings that there was no torsion, scrotal mass, or fluid collection, and that there was normal arterial blood flow.  While the Board has considered the finding of inservice incurrence/aggravation in the MEB, these findings are not accompanied by an explanation.  In particular, the post-service medical evidence spans a period of three years.  It does not contain any record of treatment for these symptoms, nor does it contain any competent evidence which shows that the Veteran currently has a disorder of the left testicle.  The December 2007 QTC report shows that on examination, the testicles were normal, and that the examiner stated that "there is no diagnosis because there is no pathology to render a diagnosis."  As a final matter, although he was noted to have left testicular pain in an Axis III diagnosis in a June 2009 QTC examination report, this examination was clearly performed for purposes of assessing the Veteran's psychiatric condition.  As previously stated, VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process, Sanchez-Benitez, and this Axis III diagnosis of "left testicular pain" is not accompanied by any relevant findings.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  See 38 C.F.R. § 3.303.  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that a left testicular disorder was caused by service.  The Veteran's statements are competent evidence to show that he experienced pain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In summary, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for a left testicular disorder, or to state whether a left testicular disorder was caused by service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition).  In this case, the Veteran's service treatment reports and post-service medical records have been discussed.  There is no competent post-service evidence of record to show that the Veteran currently has the claimed disability, and in December 2007 an examiner concluded that he does not have a diagnosed condition.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contention to the effect that he has a left testicular disorder that is related to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis. 38 U.S.C.A. § 5107(b).





II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in April 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded an examination.  As he was not shown to have the claimed disorder, an etiological opinion is not required.  See 38 C.F.R. § 3.159(c)(4) (2010).  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for a left testicular disorder is denied.




REMAND

At his hearing, the Veteran testified that he underwent left knee surgery in May 2009.  The claims file currently contains VA progress notes, dated in 2009, which note postoperative left knee treatment, however, the 2009 operative report is not of record.  On remand, the Veteran's VA report(s) covering his left knee operation should be obtained, as well all records of any current and relevant treatment for both the left knee and the lumbar spine.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), (2), (3) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

In this case, a review of the Veteran's transcript from his hearing, held in August 2010, shows that the Veteran testified that his left knee symptoms, and his lumbar spine symptoms, had both worsened since his last examination (in December 2007).  Accordingly, on Remand, the Veteran should be afforded another examination of his service-connected left knee disability, and his lumbar spine disability.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination(s), and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination(s) without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for left knee symptoms, and lumbar spine symptoms, after 2009 (i.e., after the most recent VA reports of record), in order to determine if relevant records exist that are not currently associated with the claims file.  After securing any necessary releases, the RO should attempt to obtain these records, to include the records of his 2009 left knee operation.  

2.  Schedule the Veteran for VA examinations to ascertain the current severity of his service-connected left knee disability, and lumbar spine disability.  The claims file must be made available to the examiner(s) for a review of the Veteran's pertinent medical history, and the examiner(s) should indicate that the Veteran's C-file has been reviewed in association with the examination(s).  Any necessary diagnostic testing and evaluation should be performed.  All clinical manifestations of his left knee disability, and lumbar spine disability, including symptoms and resulting complications, and range of motion studies expressed in degrees, should be provided.  

The examiner(s) should state whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner(s) is/are asked to describe whether pain significantly limits functional ability during flare- ups, or when the left knee, and lumbar spine, are used repeatedly.  All limitation of function must be identified.  

3.  Thereafter, the RO should readjudicate the issues on appeal.  If either of the determinations remains unfavorable to the appellant, he and his representative should be provided with a SSOC that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant should be given an opportunity to respond to the SSOC.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


